Citation Nr: 0332169	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  99-06 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been receive to 
reopen the claim for service connection for a skin rash, 
numbness of the hands and arms, and an eye disability 
characterized by sensitivity to light, claimed to be due to 
Agent Orange.  

2.  Entitlement to an initial rating higher than 50 percent 
for panic disorder/post-traumatic stress disorder (PTSD) 
prior to September 11, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to April 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal initially from a February 1993 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By this action, the RO 
denied entitlement to service connection for post-traumatic 
stress disorder, a skin condition, due to exposure to Agent 
Orange, and jungle rot.  Entitlement to a nonservice-
connected pension was also denied.  The veteran expressed 
disagreement with the denial of service connection for PTSD 
in March 1993, and perfected his appeal in June 1993 by the 
submission of his substantive appeal.  He filed a notice of 
disagreement with respect to the skin condition in November 
1993.  

By an October 1994 rating decision, the RO again denied 
entitlement to service connection for a skin rash and 
numbness of the hands and arms due to Agent Orange exposure.  
The RO also denied entitlement to service connection for an 
eye condition, claimed to be due to Agent Orange exposure.  
The veteran was notified of that determination in October 
1994.  The veteran filed a notice of disagreement in 
September 1995.  A statement of the case was issued in 
September 1995, but the veteran failed to perfect his appeal 
with respect to these issues.  

The veteran attempted to reopen his claim for disabilities 
related to Agent Orange exposure in October 1997.  In an 
April 1998 rating decision, the RO found that no new and 
material evidence had been received to reopen the claims of 
entitlement to service connection for a skin rash, numbness 
of the hands and arms, and eye condition characterized as 
sensitivity to bright light, all claimed to be secondary to 
Agent Orange exposure.  The veteran was notified of that 
determination the same month, and expressed his disagreement 
with the rating decision, and eventually perfected his appeal 
by submitting a substantive appeal in April 1999.  

In November 1998, the RO established service connection for a 
panic disorder, claimed as PTSD and assigned a 50 percent 
rating for that condition.  The veteran was notified of this 
determination in December 1998, expressed his disagreement 
with the disability rating in January 1999, and was issued a 
statement of the case in December 2000.  He perfected his 
appeal in March 2001.  In June 2001 the RO increased the 
disability rating for PTSD from 50 percent to 70 percent 
effective September 11, 2000.  Later in August 2002, the 
veteran's disability rating was increased from 70 percent to 
100 percent from September 11, 2000.  Consequently, the 
matter that remains in controversy is whether an increased 
rating for the period of entitlement, from July 31, 1992, the 
date of the veteran's claim to September 11, 2000, the date 
of the award of 100 percent.  During that period, the 
veteran's PTSD has been assigned as 50 percent disabling.  

The Board observes that the RO has framed the issue as an 
earlier effective date for the award of a 100 percent rating.  
However, the issue is more accurately phrased in terms of 
entitlement to a higher initial rating prior to September 11, 
2000.  This issue is the topic of the remand that follows.  

The Board also advises that although the veteran is currently 
assigned a 100 percent rating effective September 11, 2000, 
he initiated a claim for a total rating based on individual 
unemployability due to service connected disability that was 
initiated in July 2001.  Consequently, the RO should consider 
the propriety of individual unemployability prior to the 
September 11, 2000 grant of a schedular rating of 100 
percent.  Cf. Hendricks v. West No. 98-1492.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Entitlement to service connection for a skin condition, 
claimed to be secondary to Agent Orange exposure, was 
originally denied in an unappealed rating decision dated in 
July 1992; the veteran was notified of that determination in 
March 1993; he expressed disagreement with this determination 
in November 1993.  

3.  Service connection was denied for a skin condition, 
disability manifested by numbness of the hands and arms, and 
an eye disability manifested by sensitivity to light in an 
October 1994 rating decision; the veteran was notified of 
that decision in a letter dated in that month.  

4.  An appeal was not perfected with respect to the claims 
for service connection for a skin condition, for a disability 
manifested by numbness of the hands and arms and an eye 
disability manifested by sensitivity to light.  

5.  The evidence received into the record following the 
October 1994 rating decision includes lay statements 
indicating the presence of skin, hand and eye conditions, 
allegedly associated with Agent Orange exposure; this 
evidence is so significant that it must be viewed in the 
context of all the evidence in order to fairly decide the 
case.  


CONCLUSIONS OF LAW

1.  The October 1994 rating decision that denied entitlement 
to service connection for a skin rash, disability manifested 
by numbness in the hands and arms, and an eye condition 
manifested by sensitivity to light, claimed to be due to 
Agent Orange exposure, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).

2.  New and material evidence has been received to reopen the 
claim for service connection for a skin rash, disability 
manifested by numbness in the hands, and arms and eye 
condition manifested by sensitivity to light.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The RO denied entitlement to a skin rash, claimed to be due 
to Agent Orange exposure, in February 1993.  The basis of 
entitlement to service connection was that no chronic skin 
condition was treated in his military service.  Service 
medical records show tinea cruris in July 1967 and mixed 
pyoderma at the belt line in November 1967.  These conditions 
were treated with medication.  The veteran was notified of 
that determination in March 1993.  The veteran filed a notice 
of disagreement in November 1993 and was issued a statement 
of the case in September 1995.  He did not respond until 
1997.  

In an October 1994 decision, the originating agency denied 
entitlement to service connection was denied for numbness of 
the hands and arms and for service connection for an eye 
disability manifested by sensitivity to light.  This 
determination was based on a finding that the veteran did not 
have a condition manifested by numbness of the hands and arms 
or light sensitivity that could be related to Agent Orange 
exposure.  No such manifestations were noted in the record 
either in service or in the post service years.  

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c), (d)).  The Board is not aware of the existence of 
additional relevant evidence in connection with the issues 
addressed in this decision.  Therefore, the Board may proceed 
with its appellate review without prejudice to the veteran.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The requirements 
of the VCAA have been met by the RO to the extent possible.  

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the veteran's claim to reopen was received prior to 
that date, those regulatory provisions do not apply.

The Board finds no prejudice to the veteran in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for a low back condition.  
As noted above, the RO has complied with the notice and duty 
to assist provisions of the VCAA.  Specifically, the veteran 
and his representative were advised by the RO of the 
information required to substantiate his claim, and thus, the 
Board may proceed with its appellate review.  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
that eliminated the requirement of a well-grounded claim.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).  

Evidence Since the October 1994 Rating Decision.  

Six lay statements received in November 1997 were submitted 
on behalf of the veteran's Agent Orange claims.  This 
evidence is new as it was not previously of record.  In 
addition, the evidence is material as it suggests the 
presence of conditions of the skin, hands and eyes not 
previously indicated by the record.  

The veteran is advised, that such statements are probative to 
the extent that lay people can discuss personal experiences.  
But, generally, lay testimony cannot provide medical evidence 
because laypersons lack the competence to offer medical 
opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As noted 
above, the credibility of the new evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thus, for 
the purposes of reopening the claim, new and material 
evidence has been received.  The new evidence is of such a 
significance as to require a consideration of all the 
evidence in order to fairly decide the case.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a skin rash, a 
condition manifested by numbness of the hands and arms, and 
an eye condition manifested by sensitivity to light.  To this 
extent the appeal is allowed.  


REMAND

When new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  The Board 
finds that additional development is necessary prior to the 
completion of its appellate review of the remaining issues.  
In particular, the Board notes that an examination with a 
nexus opinion is required at this time.  

Moreover, as noted above, there has been a significant change 
in the law during the pendency of this appeal, namely VCAA of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) that 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits and eliminates the concept of a well-
grounded claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

The RO has not yet had the opportunity to consider whether 
any additional notification or development action is required 
under the VCAA with regard to the claim for a higher initial 
rating for PTSD.  Thus, it is potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

The RO is advised that its duties encompasses notifying the 
veteran of evidence and information necessary to substantiate 
his claim and informing him whether he or VA bears the burden 
of producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
These notices have not been proved in connection with the 
issues currently on appeal.  The Board is prohibited for 
performing this function in the first instance inasmuch as 
such an action could be prejudicial to the veteran.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Circ. 2003); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  Compliance with duty as 
articulate in Quartuccio, supra, is 
required as well.  That is, the veteran 
should be advised of the allocations of 
burdens in obtaining the evidence 
necessary to substantiate his claim.  

2.  The veteran should be afforded 
appropriate examination to determine if he 
currently has a skin rash, numbness or the 
hands and arms or eye condition manifested 
by sensitivity to light that may 
associated with his Agent Orange exposure.  
All indicated special studies and tests 
should be accomplished.  The claims folder 
should be made available to the 
examiner(s) for use in studying the case.  
The examiner(s) is requested to provide an 
opinion to the following question:  Is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran currently has skin rash, numbness 
or the hands and arms or eye condition 
manifested by sensitivity to light that 
may associated with his Agent Orange 
exposure.  The clinical bases for the 
opinion should be set forth in detail.  

3.  Thereafter, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



